Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 30, 2015

The Court of Appeals hereby passes the following order:

A16I0023. JAMES ARGO v. G-TEC SERVICES, LLC et al.

      In this action for breach of contract and defamation, the trial court entered an
order in which it denied plaintiff James Argo’s motion for summary judgment and
granted summary judgment to defendants G-Tec Services, LLC (“G-Tec”) and Keith
Boyd. The court’s order indicated that the issue of damages on G-Tec’s breach-of-
contract counterclaim would be addressed at a later hearing. Argo has filed an
application for interlocutory review of this order.
      Under OCGA § 9-11-56 (h), the grant of partial summary judgment on any
issue or as to any party is reviewable by direct appeal. Olympic Dev. Group v.
American Druggists’ Ins. Co., 175 Ga. App. 425 (1) (333 SE2d 622) (1985). Thus,
the order that Argo seeks to appeal is directly appealable and not subject to the
interlocutory appeal requirements. Moreover, all rulings within that order and any
other non-final rulings entered in the case may also be raised as part of such a direct
appeal. See OCGA § 5-6-34 (d); Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1)
(271 SE2d 199) (1980). “This Court will grant a timely application for interlocutory
review if the order complained of is subject to direct appeal and the applicants have
not otherwise filed a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486
n.1 (602 SE2d 246) (2004).
      Accordingly, this application for interlocutory appeal is hereby GRANTED.
Argo shall have ten days from the date of this order to file a notice of appeal in the
trial court, if one has not already been filed. The trial court clerk is instructed to
include a copy of this order in the appellate record.
Court of Appeals of the State of Georgia
                                     09/30/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.